Whereas, on February 7, 1974 the Supreme Court of Alabama, 291 Ala. 168, 291 So.2d 152, on writ of certiorari, reversed and annulled the judgment of this Court rendered in this cause on February 14, 1973, 52 Ala.App. 214, 291 So.2d 146 and remanded the cause to this Court for further proceedings.
Therefore, pursuant to the opinion rendered by the Supreme Court of Alabama in this cause, it is ordered and adjudged that the judgment of the Circuit Court be and the same is hereby reversed and annulled; and the cause is remanded to the Circuit Court for proceedings in consonance with the opinion of the Supreme Court rendered in this cause.
It is further ordered that the appellee, James Elgie Kennemer, pay the costs accruing on said appeal in this Court and in the Court below, for which costs let execution issue.